Citation Nr: 1400592	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.

2.  Entitlement to service connection for a left arm disability, to exclude residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, claimed as numbness and poor circulation in the left arm and hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  With regard to the claim for service connection, the issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2013, the Veteran presented testimony relevant to the appeal at a Board video conference hearing held before the undersigned Veterans Law Judge in Chicago, Illinois.  A transcript of the Board hearing has been associated with the record.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

During the August 2013 Board video conference hearing, the Veteran indicated that he was receiving care for his left arm disability at a VA Medical Center (VAMC).  Although the claims file currently contains records from VA examinations conducted at the Jesse Brown VAMC in Chicago, Illinois, it does not appear that all VAMC treatment records have been obtained.

Similarly, the March 2012 VA examination report suggests that the Veteran has been treated for a rotator cuff injury to his left arm and shoulder in 2001.  To the extent that the Veteran may have been treated for this injury by a private physician, any outstanding private medical records should be obtained and associated with the claims file.    

Finally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, while the Veteran was afforded VA examinations for the left arm disability in September 2007 and March 2012, these examinations are not adequate.  Specifically, the March 2012 VA examiner provided a nexus opinion to address the etiology of a rotator cuff injury that is not clearly identified as the source of the Veteran's complaints of numbness and poor circulation in the left arm and hand.  Additionally, as the Veteran's service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar involve a disability of the forearm, additional limitation of motion testing is required so that the Board may adequately evaluate the severity of the Veteran's disability under the relevant rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  Thus, a new examination for these disabilities is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA medical treatment he has received for his left shoulder, arm, or hand, to include any injuries of the left rotator cuff, not previously identified, to include treatment in 2001 by a private physician as indicated during the March 2012 VA examination.  After securing the necessary releases, obtain any records that have not been previously secured, to include any VAMC treatment records, and associate them with the record.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results and be given opportunity to secure the records.

2.  After (1) has been accomplished to the extent possible, the Veteran should be afforded the appropriate VA examination(s) to address the residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, as well as any other conditions affecting the left arm and hand.

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion. If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. The examiner must confirm that the record was reviewed in the examination report.

All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.

Based on review of the record and any relevant examination findings, the examiner should identify what symptoms the Veteran has manifested that are attributable to the service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar.

The examiner should distinguish to the extent possible between symptomatology resulting from the service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar, and any non-service connected disabilities which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should so state in the examination report.

The examiner should indicate whether there is any current disability found that is manifested by complaints of numbness and poor circulation in the left arm and hand which is separate and distinct from the already service-connected residuals of fracture of the distal left radius.  If so, the examiner should state, for each diagnosis, whether it is at least as likely as not that any such disability had its onset in service, is otherwise etiologically related to service, or is caused by or aggravated by a service-connected disability. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved. 

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

